Cite as 26 I&N Dec. 674 (BIA 2015)

Interim Decision #3850

Matter of Juan Manuel GARCIA-RAMIREZ, Respondent
Decided October 28, 2015
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) Where an alien has the right to a hearing before an Immigration Judge, a voluntary
departure or return does not break the alien’s continuous physical presence for
purposes of cancellation of removal under section 240A(b)(1)(A) of the Immigration
and Nationality Act, 8 U.S.C. § 1229b(b)(1)(A) (2012), in the absence of evidence that
he or she was informed of and waived the right to such a hearing, regardless of
whether the encounter occurred at or near the border. Matter of Avilez, 23 I&N Dec.
799 (BIA 2005), clarified.
(2) Evidence that an alien who had the right to a hearing before an Immigration Judge
was fingerprinted and/or photographed before being allowed to voluntarily depart is
not enough, in itself, to demonstrate a waiver of the right to a hearing or to show
a process of sufficient formality to break continuous physical presence. Matter of
Castrejon-Colino, 26 I&N Dec. 667 (BIA 2015), followed.
FOR RESPONDENT: George E. Lee, Esquire, Alpharetta, Georgia
FOR THE DEPARTMENT OF HOMELAND SECURITY: Gene P. Hamilton, Assistant
Chief Counsel
BEFORE: Board Panel: COLE, PAULEY and WENDTLAND, Board Members.
PAULEY, Board Member:

In a decision dated July 15, 2013, an Immigration Judge pretermitted the
respondent’s application for cancellation of removal under section
240A(b)(1) of the Immigration and Nationality Act, 8 U.S.C. § 1229b(b)(1)
(2012), finding that the respondent could not demonstrate the requisite
period of continuous physical presence because it was broken by his
voluntary return to Mexico in 2002. The respondent has appealed from that
decision. The appeal will be sustained and the record will be remanded to
the Immigration Judge for further proceedings.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Mexico who last entered the
United States without inspection on an unknown date. He was served with
a notice to appear on May 7, 2012, charging that he is an alien who is
674

Cite as 26 I&N Dec. 674 (BIA 2015)

Interim Decision #3850

present in the United States without having been admitted or paroled. The
respondent does not dispute that he is removable as charged.
In proceedings before the Immigration Judge, the respondent submitted
an application for cancellation of removal, which states that he first entered
the United States on January 22, 1999. The Department of Homeland
Security (“DHS”) offered into evidence a US-VISIT report indicating that
since the time of the respondent’s initial entry, he was apprehended several
times at or near the border and was returned to Mexico. During each of
those encounters, the respondent was photographed in a Government
facility, but it is not clear whether he was fingerprinted.
Although the respondent does not dispute the contents of the US-VISIT
report, he states that since his arrival in the United States, he made only two
departures, one of which was on December 7, 2002. Because the
respondent was served with a notice to appear on May 7, 2012, this
departure occurred within the 10-year period during which he was required
to show continuous physical presence. The Immigration Judge found that
the respondent’s voluntary return at that time broke his physical presence
and concluded that he is therefore ineligible for cancellation of removal.
The respondent contends that his encounter at the border in 2002 should
not constitute a break in his continuous physical presence because he was
only briefly detained and returned to Mexico. He asserts that he was picked
up near the border but was never given any documents informing him of his
legal rights or an opportunity to appear before an Immigration Judge.
According to the respondent, he did not knowingly agree to depart the
United States under the threat of removal proceedings.

II. ISSUE
The issue before us is whether documentation showing that the
respondent was returned to Mexico at the border after being photographed
and possibly fingerprinted, but not indicating that he was advised of his
right to appear before an Immigration Judge, is a “formal, documented
process” sufficient to break his continuous physical presence for purposes
of establishing eligibility for cancellation of removal under Matter of
Avilez, 23 I&N Dec. 799, 805 (BIA 2005).

III. ANALYSIS
Addressing the question whether an alien’s voluntary departure or return
results in a break of continuous physical presence in Matter of Avilez,
23 I&N Dec. at 805, we held that

675

Cite as 26 I&N Dec. 674 (BIA 2015)

Interim Decision #3850

an immigration official’s refusal to admit an alien at a land border port of entry will
not constitute a break in the alien’s continuous physical presence, unless there is
evidence that the alien was formally excluded or made subject to an order of
expedited removal, was offered and accepted the opportunity to withdraw his or
her application for admission, or was subjected to any other formal, documented
process pursuant to which the alien was determined to be inadmissible to the
United States.

It is undisputed that the respondent was not made subject to an order of
expedited removal. Nor was the opportunity to withdraw an application for
admission offered and accepted. The relevant question before us, then, is
whether the respondent was subjected to “any other formal, documented
process” pursuant to which he was found inadmissible. Id. In Avilez, we
noted that evidence of such a process might include
testimony or documentary evidence of a legally enforced refusal of admission and
return such as a Record of Deportable/Inadmissible Alien (Form I-213), a Notice of
Action-Voluntary Departure (Form I-210), an IDENT printout, affidavits or
statements of the alien or immigration officials, photographs, fingerprints, or other
appropriate forms and official records of the DHS.

Id. at 806 (emphasis added).
Although the taking of photographs and fingerprints in conjunction with
a voluntary return may be part of a “formal, documented process,” we
determined in our companion case today that it is insufficient to meet the
requirements of Matter of Avilez without any evidence that it was
associated with a legally enforced refusal of admission and return. Matter
of Castrejon-Colino, 26 I&N Dec. 667 (BIA 2015). Thus, when an alien
has the right to appear before an Immigration Judge, evidence that
photographs and fingerprints were taken in conjunction with a voluntary
departure or return is insufficient to break the alien’s continuous physical
presence in the absence of evidence that he or she was informed of and
waived the right to a hearing.1
1

Some departures will break physical presence even if the alien has not been advised of
and waived the right to appear before an Immigration Judge. But such situations involve
more than the alien merely being photographed and fingerprinted. For example, in
Matter of Velasquez-Cruz, 26 I&N Dec. 458 (BIA 2014), we concluded that a break in
continuous physical presence occurred where an alien had departed the United States
following a criminal conviction for illegal entry. In support of our ruling, we cited
Ascencio-Rodriguez v. Holder, 595 F.3d 105, 113−14 (2d Cir. 2010), where the court
observed that a conviction after a guilty plea to the crime of illegal entry constitutes an
admission of facts that give rise to inadmissibility and that a departure after such a
conviction is more akin to a formal removal than to the informal interactions at the border
(continued . . .)

676

Cite as 26 I&N Dec. 674 (BIA 2015)

Interim Decision #3850

As an applicant for cancellation of removal, the respondent bears the
burden of proving all the requisite facts pertinent to his eligibility. Section
240(c)(4) of the Act, 8 U.S.C. § 1229a(c)(4) (2012); 8 C.F.R. § 1240.8(d)
(2015). However, no testimony on his application was taken. The record is
therefore unclear whether the respondent’s 2002 encounter occurred at
a port of entry and whether he was fingerprinted.2 It also does not indicate
whether he was advised of the right to appear before an Immigration Judge
during the voluntary return process at or near the border.3 Therefore, on de
novo review, we disagree with the Immigration Judge’s conclusion that the
evidence established that the respondent’s 2002 voluntary return constituted
a break in his continuous physical presence that prevented him from
accruing the 10-year period required by section 240A(b)(1)(A) of the Act.
We will accordingly remand the record for further proceedings on the
respondent’s application for cancellation of removal.4
_____________________________

that we have found insufficient to terminate continuous physical presence. See also
Zarate v. Holder, 671 F.3d 1132, 1137−38 (9th Cir. 2012).
Moreover, removal pursuant to an expedited removal order has been found to break
physical presence for purposes of cancellation of removal because, among other reasons,
both expedited and formal removals carry a statutory bar to readmission for a specified
period, which reflects congressional intent “to sever an alien’s ties to this country.”
Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir. 2007); see also Nunez-Moron
v. Holder, 702 F.3d 353 (7th Cir. 2012); Vasquez v. Holder, 635 F.3d 563 (1st Cir. 2011).
2
Although the alien in Castrejon-Colino was not apprehended at the border, in our
view, this distinction would make no difference under the circumstances of this case.
Accordingly, the analysis in that case applies, regardless of whether an alien’s departure
was pursuant to an encounter at or near the border, and whether it was referred to as
a “departure,” “return,” “turnaround,” or “turn back.”
3
Depending on the date and location of the relevant encounter with immigration
officials, an alien may or may not have a right to a hearing before an Immigration Judge
in formal exclusion, deportation, or removal proceedings. Castrejon-Colino observes
that although aliens who are subject to being placed in expedited removal proceedings do
not generally have a right to a hearing before an Immigration Judge, the respondent in
that case was not subject to expedited removal at the time of his departure because it
occurred before the 2004 expansion of the coverage of expedited removal beyond aliens
arriving at ports of entry. See Matter of Castrejon-Colino, 26 I&N Dec. at 669 n.2. The
same appears to be true here because the respondent’s encounter occurred in 2002. It has
not been argued that his encounter involved any other context in which an alien’s
procedural rights are limited, such as being subject to reinstatement of a prior removal
order under section 241(a)(5) of the Act, 8 U.S.C. § 1231(a)(5) (2012).
4
Although the respondent ultimately bears the burden of proving his continuous
physical presence, as we noted in Matter of Castrejon-Colino, 26 I&N Dec. at 672 n.5,
the DHS is in a better position to fill gaps in the evidence and resolve any disputes by
presenting documentation in its own records to show the formality of the process.

677

Cite as 26 I&N Dec. 674 (BIA 2015)

Interim Decision #3850

On remand, the Immigration Judge should take testimony regarding the
circumstances surrounding the respondent’s 2002 departure. See Matter of
Castrejon-Colino, 26 I&N Dec. at 672. If the Immigration Judge finds that
no break in presence occurred to interrupt the respondent’s continuous
physical presence, she should consider whether the respondent is otherwise
eligible for and deserving of cancellation of removal. The parties should be
given an opportunity to present additional evidence and argument in that
regard.
Finally, we note the DHS’s argument that Congress clearly did not
envision that any type of departure could be excepted from the continuous
physical presence requirement of section 240A(b)(1)(A) of the Act,
notwithstanding the provisions of section 240A(d)(2), which specifies that
an alien’s continuous physical presence terminates “if the alien has
departed from the United States for any period in excess of 90 days or for
any periods in the aggregate exceeding 180 days.” We are unpersuaded by
this argument, which is not supported by the Act, the regulations, or any
published circuit court case law of which we are aware. See, e.g., Garcia
v. Holder, 732 F.3d 308, 312 (4th Cir. 2013) (finding that Congress did not
intend to eliminate the Board’s discretionary authority to define which
departures terminate an alien’s presence and citing Matter of Avilez).
In view of our disposition of this case, we need not address the parties’
remaining appellate arguments at this time. Accordingly, the respondent’s
appeal will be sustained and the record will be remanded.

IV. CONCLUSION
We clarify Matter of Avilez and hold that where an alien had the right to
appear before an Immigration Judge, evidence that photographs and
fingerprints were taken in conjunction with a voluntary departure or return
is insufficient to break the alien’s continuous physical presence in the
absence of evidence that he or she was informed of and waived the right to
a hearing, regardless of whether the encounter occurred at or near the
border.
ORDER: The appeal is sustained.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

678

